Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 1 of 11



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.: 0:19cv61663

  STACYE PETERSON, individually and
  on behalf of all those similarly situated,

         Plaintiff,

  v.                                                                             CLASS ACTION

  I.C. SYSTEM, INC.,

         Defendants.

  ____________________________________/

                             CLASS ACTION COMPLAINT SEEKING
                        INJUNCTIVE RELIEF AND STATUTORY DAMAGES

         Plaintiff STACYE PETERSON (“Plaintiff”), individually and on behalf of all those

  similarly situated, sues Defendant I.C. SYSTEM, INC. (“Defendant”) for violations of 15 U.S.C.

  § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et seq.,

  the Florida Consumer Collection Practices Act (“FCCPA”).

  1.     JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

  28 U.S.C § 1337. Further, and with respect to all counts, jurisdiction of this Court also arises under

  28 U.S.C. § 1332(d), as the total amount in controversy exceeds five million dollars

  ($5,000,000.00) exclusive of interest and costs.

         2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.




                                                                                                                 PAGE | 1 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 2 of 11



  2.      PARTIES

          3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          4.         Defendant is a Minnesota corporation, with its principal place of business located

  in St. Paul, Minnesota.

          5.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          6.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

  3.      DEMAND FOR JURY TRIAL

          7.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

  counts and any issues so triable.

  4.      ALLEGATIONS

          8.         The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

  primarily for personal, family, or household purposes.

          9.         Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          10.        Defendant is a business entity engaged in the business of collecting consumer debts.

          11.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

          12.        Defendant is a “consumer collection agency” as defined by Fla. Stat. § 559.55(3).




                                                                                                                  PAGE | 2 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 3 of 11



         13.        Defendant is registered as a “Consumer Collection Agency” with the Florida Office

  of Financial Regulation and Defendant’s “Consumer Collection Agency” license number is

  CCA0900391.

         14.        Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         15.        The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  does Defendant maintain, are current to within one week of the current date.

         16.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

  § 1692a(5); Fla. Stat. § 559.55(6).

         17.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

  1692a(3).

         18.        Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

  § 1692a(6); Fla. Stat. § 559.55(7).

         19.        On a date better known by Defendant, it began attempting collect the Consumer

  Debts from Plaintiff.

         20.        Defendant mailed a collection letter, dated May 22, 2019, to Plaintiff (the

  “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection Letter

  is attached hereto as Exhibit “A.”

         21.        The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of a debt.

         22.        Defendant engaged in activity constituting “any action to collect [a] debt” by

  mailing the Collection Letter to Plaintiff. See Fla. Stat. § 559.715.

         23.        Defendant identifies itself as a “debt collector” in the Collection Letter.

                                                                                                                 PAGE | 3 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 4 of 11



          24.      In the Collection Letter, Defendant directs Plaintiff to Defendant’s website to make

  a payment towards the Consumer Debt.

          25.      Defendant does not have contractual or statutory authority to charge, or otherwise

  assess, additional fees or amounts to credit card payments made towards the Consumer Debt.

          26.      Defendant unlawfully assesses additional fees and/or amounts to payments made

  towards Consumer Debt if said payment is made via, among other things, a credit card, as well as

  unlawfully assesses the same to all other Florida consumers that attempt to make a payment via a

  credit card towards a debt that Defendant sought to collect from said consumer by and through a

  collection letter.

          27.      The abovementioned additional fees and/or amounts that Defendant seeks to

  impose on payments made via a credit card are prohibited Fla. Stat. 501.0117.

  5.      CLASS ALLEGATIONS

          28.      This action is brought on behalf of the following two classes: the “FDCPA Class”

  and the “FCCPA Class.”

          29.      The “FDCPA Class” consists of: (1) all persons with Florida addresses (2) who

  received a letter (3) from Defendant (4) during the twelve [12] months preceding the filing of this

  Complaint (5) in an attempt to collect a consumer debt, (6) whereby in said letter Defendant directs

  the consumer to Defendant’s website to pay said debt (7) and Defendant unlawfully assess

  additional fees and/or amounts to payments made via credit card.

          30.      The “FCCPA Class” consists of: (1) all persons with Florida addresses (2) who

  received a letter (3) from Defendant (4) during the twenty-four [24] months preceding the filing

  of this Complaint (5) in an attempt to collect a consumer debt, (6) whereby in said letter Defendant




                                                                                                                PAGE | 4 of 11
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 5 of 11



  directs the consumer to Defendant’s website to pay said debt (7) and Defendant unlawfully assess

  additional fees and/or amounts to payments made via credit card.

         31.      Plaintiff alleges, on information and belief, that each class is so numerous that

  joinder of all members is impracticable because Defendant has dispatched thousands of identical

  letters to addresses in Florida which direct the consumer to make a payment towards the underlying

  debt via Defendant’s website, of which unlawfully assesses additional fees and/or amounts to

  payments made via credit card.

  5.1    EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

         32.      Common questions of law and fact exist as each of the proposed classes and

  otherwise predominate over any issues involving only individual class members.

         33.      The factual issues common to the FDCPA Class are whether members received a

  letter from Defendant, whether said letter attempts to collect a consumer debt, and whether

  Defendant, by and through said letter, violated the FDCPA.

         34.      The factual issues common to the FCCPA Class are whether members received a

  letter from Defendant, whether said letter attempts to collect a debt, and whether Defendant, by

  and through said letter, violated the FCCPA.

         35.      The principal legal issue for the FDCPA Class is whether Defendant, by assessing

  additional fees and/or amounts to payments made via credit card, violated § 1692e, § 1692e(2)(A),

  § 1692e(2)(B), § 1692e(5),and § 1692f of the FDCPA.

         36.      The principal legal issue for the FCCPA Class is whether Defendant, by assessing

  additional fees and/or amounts to payments made via credit card, violated Fla. Stat. § 559.72(9).




                                                                                                               PAGE | 5 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 6 of 11



         37.      Excluded from the class is Defendant’s agents and employees, Plaintiff’s

  attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

  Judge’s staff and immediate family.

  5.2    TYPICALITY

         38.      Plaintiff’s claims are typical of the claims of each class member and are based on

  the same facts and legal theories.

  5.3    ADEQUACY

         39.      Plaintiff is an adequate representative of each of the classes.

         40.      Plaintiff will fairly and adequately protect the interests of the classes.

         41.      Plaintiff has retained counsel experienced in handling actions involving unlawful

  practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiff

  nor Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel)

  to not vigorously pursue this action.

  5.4    PREDOMINANCE AND SUPERIORITY

         42.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

  Procedure is also appropriate in that:

                  (a)       The questions of law or fact common to the members of the class

                            predominate over any questions affecting an individual member.

                  (b)       A class action is superior to other available methods for the fair and efficient

                            adjudication of the controversy.

         43.      Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

  Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

  class thereby making appropriate declaratory relief with respect to the class as a whole.

                                                                                                               PAGE | 6 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 7 of 11



         44.      Plaintiff request certification of a hybrid class under Rule 23(b)(3) for monetary

  damages and to Rule 23(b)(2) for injunctive and equitable relief.

                                        COUNT I.
                   VIOLATION OF 15 U.S.C. §§ 1692e, e(2)(A), e(2)(B), e(5), & f

         45.      On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-44

  as though fully set forth herein.

         46.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

  sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

  including, but not limited to:

                  (2) The false representation of [] (A) the character, amount, or legal
                  status of any debt; or (B) any services rendered or compensation
                  which may be lawfully received by any debt collector for the
                  collection of a debt.
                                                    …
                   (5) The threat to take any action that cannot legally be taken or that
                  is not intended to be taken.

  15 U.S.C. §1692e.

         47.      Section 1692f of the FDCPA states “[a] debt collector may not use unfair or

  unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. The eight

  subsections of § 1692f set forth a non-exhaustive list of practices that fall within this ban.

         48.      As stated above, Defendant mailed Plaintiff and members of the FDCPA Class

  collection letters which attempt to collect a consumer debt. The collection letter directs the

  consumer to Defendant’s website to make a payment towards the debt which Defendant seeks to

  collect. Here, Defendant unlawfully assesses any payment made via a credit card additional fees

  and/or amounts which Defendant does not have any contractual or statutory authority to collect.


                                                                                                               PAGE | 7 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 8 of 11



         49.      Notwithstanding Defendant’s lack of statutory and/or contractual authority to

  assess additional fees and/or amounts to payments made via a credit card, Florida law explicitly

  prohibits the type of fee and/or amounts which Defendant seeks to impose on payments made by

  credit card. See Fla. Stat. 501.0117.

         50.      Absent explicit contractual or statutory authority to assess additional amounts to

  consumers that seek to make payment(s) via credit card, assessing Florida consumers fees and/or

  amounts above-and-beyond the payment which the consumer sought to pay is false, deceptive,

  and/or otherwise misleading means in connection with debt Defendant seeks to collect from

  Plaintiff, as well as members of the FDCPA Class.

         51.      The additional fees and/or amounts which Defendant attempts to impose on

  payments made via a credit card constitute a false representation of the character, amount, and/or

  legal status of the underlying debt, as the additional fees and/or amounts which Defendant seeks

  to impose are above-and-beyond that which Defendant seeks to collect in any collection letter and

  such fees are otherwise unavoidable. As such,

         52.      The additional fees and/or amounts which Defendant attempts to impose on

  payments made via a credit card constitute a false representation of services rendered and/or

  compensation recoverable by Defendant, in that, the least sophisticated consumer is wrongfully

  caused to believe that Defendant may lawfully recover from the consumer amounts above-and-

  beyond the payment the consumer seeks to make for the convenience and/or benefit of making a

  payment via a credit card.

         53.      The additional fees and/or amounts which Defendant attempts to impose on

  payments made via a credit card constitute a threat to take action that cannot legally be taken, to




                                                                                                               PAGE | 8 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 9 of 11



  wit, the assessment of additional fees and/or amounts that Defendant does not have the contractual

  or statutory authority to assess.

         54.        The additional fees and/or amounts which Defendant attempts to impose on

  payments made via a credit card constitute unfair, and in light of Fla. Stat. § 501.0117,

  unconscionable means to attempt to collect the underlying debt from Plaintiff and the members of

  the FDCPA Class.

         55.        In light of the forgoing, Defendant, by and through the Collection Letter and the

  additional fees and/or amounts which Defendant attempts to impose of payments made via credit

  card, violated § 1692e, § 1692e(2)(A), § 1692e(2)(B), § 1692e(5),and § 1692f of the FDCPA.

         56.        WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

         (a)        Statutory damages, as provided under 15 U.S.C. §1692k;

         (b)        Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

         (c)        Such other or further relief as the Court deems proper.

                                              COUNT II.
                                   VIOLATION OF FLA. STAT. § 559.72(9)

        57.         On behalf of the FCCPA Class, Plaintiff incorporates by reference paragraphs 1-44

  as though fully set forth herein.

        58.         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).




                                                                                                                 PAGE | 9 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 10 of 11



           59.        As stated above, Defendant unlawfully assesses any payment made via a credit card

   additional fees and/or amounts which Defendant does not have any contractual or statutory

   authority to collect.

           60.        Here, the fees and/or amounts which Defendant attempts to assess violate both the

   FDCPA (as set forth in Count I) and Florida Law. See Fla. Stat. 501.0117.

          61.         At all times material, Defendant knew it did not have any statutory or contractual

   right and/or authority to assess any payment made via a credit card additional fees and/or amounts

   – beyond that of the underlying debt, as well as knew that the fees and/or amounts which Defendant

   sought to assess are prohibited by Fla. Stat. 501.0117.

          62.         As such, Defendant violated Fla. Stat. § 559.72(9) by attempting to assess Plaintiff

   and members of the FCCPA Class additional fees and/or amounts which Defendant did not have

   any contractual or statutory authority to collect or otherwise assess, whereby the assessment of

   such fees and/or amounts that interpedently violate the FDCPA (as set forth in Count I) and Fla.

   Stat. 501.0117.

          63.         WHEREFORE, Plaintiff, individually and on behalf of the FCCPA Class, requests

   the Court enter judgment in favor of Plaintiff and the FCCPA Class and against Defendant for:

           (a)        Statutory damages, as provided under Fla. Stat. § 559.7(2);

           (b)        Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                      Fla. Stat. §559.77(2);

           (c)        An injunction prohibiting Defendant from engaging in further collection activities
                      directed at Plaintiff that are in violation of the FCCPA;

           (d)        A declaration that the additional fees and/or amounts that Defendant attempts to
                      assess to credit card payments violates Fla. Stat. § 501.0117.

           (e)        Such other or further relief as the Court deems proper.


                                                                                                                 PAGE | 10 of 11
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 1 Entered on FLSD Docket 07/05/2019 Page 11 of 11



    DATED: July 5, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF




                                                                                                            PAGE | 11 of 11
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
